      Case 2:18-cv-00063-SMM Document 196 Filed 01/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Thacker,                                     No. CV-18-00063-PHX-SMM
10                  Plaintiff,                           ORDER
11   v.
12   GPS Insight LLC and Robert J Donat,
13                  Defendants.
14
15
16           The matter having been reassigned to this Court on December 13, 2019 (Doc. 193),

17           IT IS ORDERED setting a final pretrial conference for Friday, January 17, 2020 at
18   9:00 a.m. Counsel are reminded of Judge Campbell’s order (Doc. 159) setting this matter

19   for a four-day jury trial and the time limits of 8 hours each side to present their case to the

20   jury.
21           IT IS FURTHER ORDERED that counsel are urged to distill their objections to the
22   proposed exhibits and propose a more manageable list at the final pretrial conference.

23                 Dated this 8th day of January, 2020.

24
25                                 Honorable Stephen M. McNamee
                                   Senior United States District Judge
26
27
28
